Case 8:18-cr-OO489-EAK-AEP Documept 1 Filed 10/18/18 Page 1 of 6 Page|D 1

~-`Z?;:¢'."; i"_;... j`\""_ :\ 1 F_ l L E U

` 1
_ .;;
n \_`..

UNITED STATES DISTRICT CoURT mg gm 13 pH |= 1,1,
MIDDLE DISTRICT oF FLoRiDA _ d
CLERK US UlS\RlCT COURl

TAMPA DWISION mata marach cit FLGRmA
tamm FLoa;DA

UNITED sTATES oF AMERICA
\a-¢r~qea-'r- l'\ ' P‘E ‘°

V. CASE NO. 3 "
21 U.S.C. § 841(a)(1)
KEITH JASON STEWART, and 18 U.S.C. § 922(§)(1)
JADE BLAIR 18 U.S.C. § 2
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about August 30, 2018, in the Middle District of Florida, the

defendant,
KElTl-I JASON STEWART

did knowingly and intentionally distribute a controlled Substance, Which
violation involved 50 grams or more of methamphetamine, its salts, isomers,
or Salts of its isomers, and is therefore punished under 21 U.S.C. §
341@)(1)(A)-

In violation of21 U.S.C. § 841(21)(1) and 84l(b)(l) (A).

COUNT TWO
On or about September 6, 2018, in the Middle District of Florida, the

defendant,

Case 8:18-cr-OO489-EAKlAEP Document 1 Filed 10/18/18 Page 2 of 6 Page|D 2

KEITH JASON STEWART
did knowingly and intentionally distribute a controlled substance, Which
violation involved 50 grams or more of methamphetamine, its salts, isomers,

or salts of its isomers, and is therefore punished under 21 U.S.C. § 84l(b)(l)

(A).
ln violation of21 U.S.C. § 84l(a)(l) and 84l(b)(l)(A).
w
On or about September 6, 2018, in the Middle District of Florida, the
defendant,

KEITH JASON STEWART,

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:

l. Bm'glary of an Occupied Conveyance, on or about May 9, 2007;

2_. Burglary of an Occupied Conveyance, on or about May 9, 2007;

3. Felony Battery, on or about March l, 2010;

4. Grand Theft, on or about June 10, 2010;

5 . Grand Theft, on or about June 29, 2010;

6. Felony Petit Theft, on or about May 2, 2014;

7. Felon in Possession of a Firearm, on or about July l, 2014;

8. Grand Theft Motor Vehicle, on or about September 12, 2016; and

Case 8:18-cr-OO489-EAK-AEP Document 1 Filed 10/18/18 Page 3 of 6 Page|D 3

9. Possession of Methamphetamine on or about September 12, 2016;
and the defendant,
JADE BLAlR,
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:

1. Introduction of Contraband into , or Possession of Contraband in, a
County Detention Center, on or about November 18, 2014;

2. Possession of Methamphetamine, on or about February 9, 2015; and
3. Possession of Hydromorphone, on or about February 9, 2015,
did knowingly possess, in and affecting interstate and foreign commerce,
firearms and ammunition, that is:
0 An AR-15 semi-automatic rifle;
¢ A Taurus, .45-ca1iber, semi-automatic pistol;
0 A Colt, .45-caliber, semi-automatic pistol;
o A Springfield Armory, .45-ca1iber, semi-automatic pistol;
0 l4-rounds of 223-caliber ammunition;
o 61 rounds of 556-caliber ammunition; and

¢ 11 rounds of the .45-caliber ammunition,

and did aid and abet in the same.

ln violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2) and 2.

Case 8:18-cr-OO489-EAK-AEP Document 1 Filed 10/18/18 Page 4 of 6 Page|D 4

ELM_ELT_ULRE

l. The allegations contained in Counts One through Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to 21
U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 21 U.S.C. § 84l(a)(l), the
defendant KEITH JASON STEWART, shall forfeit to the United States,
pursuant to 21 U.S.C. § 853(a)(l) and (2), any property constituting, or
derived from, any proceeds the defendant obtained, directly or indirectly, as a
result of such violation, and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, such violation.

3. Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendants shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)
and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in
the violation,

4. If any of the property described above, as a result of any act or
omission of the defendant

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited With, a third
Pal'ty;

c. has been placed beyond the jurisdiction of the court;

Case 8:18-cr-OO489-EAK-AEP Document 1 Filed 10/18/18 Page 5 of 6 Page|D 5

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty,
the United States shall be entitled to forfeiture of substitute property under the
provisions of21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(€).
A TRUE BILL

aged

Fo Wpefson

MARIA CHAPA LOPEZ
United States Attorney

t .~

J a Breston, Jr
As 1sta t/l.lnited States Attorney
De u Chief, Violent Crimes and Narcotics Section

I-lnt Ada
§&tista 1254st Attorney
By

 

FORM OBD-34
January 2018

Case 8:18-cr-OO489-EAK-AEP Document 1 Filed 10/18/18 Page 6 of 6 Page|D 6
No.

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.
KEITH JASON STEWART, and
JADE BLAIR
INDICTMENT
Violations: Title 21, United States Code, Section 841(a)(l)

Title 18, United States Code, Section 922(g)(l)
Title 18, United States Code, Section 2

 

A true bil%© 2

Fl§"c{i/eperson

Filed in open court this 18th day of October, 2018.

 

Clerk

Bail $

 

I?\_Cases\C)irrzinal Cases\S\Slewan, Kei!h_2018R02458_NHA \Llndictnxenr Back.docx

GPO 863 525

